Citation Nr: 0206710	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-11 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service connected bilateral pes planus, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a Board 
hearing in Washington, D.C. in May 2001.

This case was previously before the Board in August 2001, at 
which time it was remanded for further development of the 
evidence.

In a Statement in Support of Claim (VA Form 21-4138) received 
at the RO in June 2001, the veteran requested a temporary 
total rating based on June 2001 surgery.  This matter was 
referred to the RO in the August 2001 remand, and it appears 
that the RO was in the process of developing this claim.  
However, the claims file does not show that the claim was 
adjudicated.  This matter is again referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
severe in degree, but is not manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Part 4, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  The 
issue on appeal has been addressed by the RO in the rating 
decision, statement of the case, and supplemental statement 
of the case.  In these documents, the veteran has been 
furnished notice of the applicable laws and regulations 
regarding an increased rating for service-connected bilateral 
pes planus.

With regard to the assistance requirements of the new law, 
the Board observes that the case was remanded for another VA 
examination and the RO duly sent the examination report back 
to the examiner for review of the claims file.  The Board 
finds the resulting VA examination to be adequate for rating 
purposes.  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issue on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000 and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Bilateral Pes Planus

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service connected bilateral pes planus (also 
known as "flatfoot") is rated under Diagnostic Code 5276.  
Under this code, 30 percent rating is warranted for severe 
bilateral flatfoot; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent evaluation is warranted for 
bilateral acquired flatfoot which is pronounces; marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, 4.71a, Diagnostic 
Code 5276.

The Board finds that a rating in excess of 30 percent is not 
warranted for the veteran's bilateral flat foot under 
Diagnostic Code 5276.  The evidence does not show that the 
diagnostic criteria for the next higher rating of 50 percent 
have been met.  In stead, it appears that the current 30 
percent rating adequately contemplates the current severity 
of the disability.  VA examination in June 1999 resulted in 
an impression of severe bilateral pes planus.  Another 
examination was accomplished in October 2001 to provide a 
more adequate examination.  The October 2001 VA examination 
report shows that the veteran felt pain in his feet and that 
his bilateral pes planus was classified as moderate to severe 
by the examiner.  These findings fall within the 30 percent 
criteria.  Further, the examination revealed no spasm of the 
tendo achillis.  This report also shows that his feet were 
negative for swelling, heat, or erythema.  Although a March 
2002 VA examination report shows that he has pronation in the 
left foot, it also shows that this pronation has been 
classified as mild by the VA examiner, not marked as listed 
under the criteria for a 50 percent rating.  This report 
further shows that the veteran continues to be without any 
spasm of the tendo achillis and that manipulation of his feet 
is not productive of pain in his heels or plantar areas.  

The evidence clearly shows severe pes planus and the Board 
does not in any manner question the fact that significant 
symptomatology is associated with this disability.  However, 
the Board must apply regulatory rating criteria, and the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 30 percent have been met 
at this time.  It follows that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected bilateral pes planus have resulted in a 
marked interference with employment or frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that application of the regular rating schedule standards has 
not been rendered impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

